                                           Case 3:21-cv-05468-CRB Document 3 Filed 08/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MELVIN JOSEPH SIMMONS, D66671,                     Case No. 21-cv-05468-CRB (PR)
                                   8                    Petitioner,
                                                                                            ORDER OF TRANSFER
                                   9             v.

                                  10     RALPH DIAZ, et al.,
                                  11                    Respondent(s).

                                  12          Petitioner seeks federal habeas review of a conviction from Los Angeles County Superior
Northern District of California
 United States District Court




                                  13   Court, which lies within the venue of the Central District of California, Western Division. See 28

                                  14   U.S.C. § 84(c)(2). Petitioner is incarcerated at the California Substance Abuse Treatment Facility

                                  15   in Kings County, which lies within the venue of the Eastern District of California. See id. § 84(b).

                                  16          Venue is proper in a habeas action in either the district of confinement or the district of

                                  17   conviction, see 28 U.S.C. § 2241(d); however, petitions challenging a conviction preferably are

                                  18   heard in the district of conviction. See Habeas L.R. 2254-3(a); Dannenberg v. Ingle, 831 F. Supp.

                                  19   767, 767 (N.D. Cal. 1993).

                                  20          Because Los Angeles County lies in the Central District of California, Western Division,

                                  21   the court ORDERS that pursuant to 28 U.S.C. § 1404(a) and Habeas Local Rule 2254-3(b), and in

                                  22   the interest of justice, this petition be TRANSFERRED to the United States District Court for the

                                  23   Central District of California, Western Division.

                                  24          The clerk shall transfer this matter forthwith.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 17, 2021

                                  27                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  28                                                    United States District Judge
